The opinion of the court was delivered by
Prout, J.
The controversy in this case relates to certain articles of personal property, alleged by the plaintiffs, in the first count of their declaration, to have been wrongfully converted by the defend*143ant. The plaintiffs claim title to the property by virtue of a contract of purchase of the defendant’s farm and personal property, with certain exceptions, as appears by the case. This contract is shown by the deed conveying the farm, and by a written instrument executed and delivered by the defendant, designated in the exceptions as “the schedule or memorandum of property sold the.plaintiffs,” which is made a part of-the case. This instrument, after specifying the various articles of personal property sold the plaintiffs by the defendant, contains these words, “ meaning all the farming tools, &c., now owned by him (the defendant) and on said farm,” referring to the farm the plaintiffs purchased of the defendant, and which was conveyed to the plaintiffs, by the defendant, in the manner indicated by the exceptions. The plaintiffs’ recovery in the county court, it appears by the special verdict of the jui-y, was for, among other articles, the value of an iron bar, an ax, thirty milk pans and a quantity of grain which, at the time of the execution of the instrument referred to, was on another farm, known as the Ballard farm, and was raised on shares, by the defendant, on that farm. These articles are not in terms named or specified in the written instrument, and are not referred to therein, unless by the general words “farming tools, &c.” The defendant claimed on the trial, that the schedule or memorandum did not include, and had no reference to, this property, and objected to the admission of any evidence showing what application the parties intended those words should have, but the court admitted the evidence notwithstanding the objection. The defendant also excepted to the charge of the court in respect thereto, except as to the iron bar and ax, (in relation to which no question is made,) under which the jury returned their verdict for the plaintiffs.
For the purpose of determining whether there was error in admitting the evidence objected to, and in the charge in the particulars complained of, it is necessary to ascertain what legal effect, if any, is to be given the general words found in the memorandum of sale; whether they have reference to other articles of personal property, than those specifically named in the instrument. That the parties intended they should have some effect, and that they naturally import other articles, falling within the desciiption those terms signify or *144mean is obvious, but after all, tliey are vague, leaving it uncertain and doubtful what the parlies understood by them, or the defendant intended to convey. That the terms, “ farming tools, &c.,” have a defined legal signification, is not claimed, but that they are susceptible of “ divers meanings,” as applicable to the various implements and branches of farming, is obvious. A doubt or ambiguity exists then as to the meaning or application of the words, or rather an uncertainty as to the articles intended to be conveyed. Whenever this is the case parol evidence of extrinsic circumstances and facts is admissible for the purpose of ascertaining to what specific property the words used apply, or were intended to apply. As expressed in one of the cases in which the subject is discussed, the evidence is admissible “ as explaining the object on which the parties intended the contract should operate and bo rendered effectual.” And for this purpose the evidence objected to was admissible as showing that the property in dispute was purchased in connection with the farm, which the plaintiffs conlemplated carrying on as a dairy farm, and was so understood by both parties at the time of the sale. Noyes & Co. v. Canfield, 27 Vt. 79; Herring v. Boston Iron Co., 1 Gray, 134; Pierce et al. v. Parker, 4 Met. 80; 1 Greenl. Ev. § 288. And upon this principle we are also led to the conclusiou, with respect to the harness and milk pans, that the charge, as applicable to the plaintiffs’ right to recover their value was correct, and such as the case required.
In relation to the doulle wagon the schedule or memorandum of sale shows that the plaintiffs purchased of the defendant three wagons. The defendant claims that the clause in the instrument, “and'on the farm,” limits or restricts the plaintiffs’ right of recovery to such articles as were actually on the farm at the time the paper was executed ; that the wagon not being on the farm at the time, the plaintiffs acquired no title to it. Upon this construction the plaintiffs would be entitled to only two, although they purchased three wagons. This language, descriptive of the locality of the property sold the plaintiffs, if incorrect in that particular, cannot affect the validity of the sale, or justify the defendant in converting it. Any other construction is manifestly unjust. Chodard v. Smith, 2 Story’s R. 287;
*145The instructions to the jury in relation to the grain on the Ballard farm, the value of which the jury found for the plaintiffs, we think erroneous. It was not raised on the farm the plaintiffs purchased of the defendant, and the memorandum does not purport to convey it.
The result is, the judgment of the county court is reversed, and judgment for the plaintiffs, on the special verdict of the jury, deducting the amount allowed for the grain raised on the Ballard farm,